Citation Nr: 1016024	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-35 741	)	DATE
	)
	RECONSIDERATION	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
scarring, status post laceration of the right hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from June 1965 to June 
1991.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a May 2008 decision, the Board dismissed the appellant's 
appeal with respect to the issues of entitlement to service 
connection for chronic pulmonary disease and left ventricular 
hypertrophy, and the issue of entitlement to an initial 
rating in excess of 10 percent for scarring, status post 
laceration of the right hand.  The Board also granted 
increased ratings for varicose veins of the right and left 
lower extremities and radiculopathy of the left lower 
extremity, and denied increased ratings for posttraumatic 
stress disorder (PTSD) and degenerative joint and disc 
disease of the thoracolumbar spine.  Finally, the Board 
remanded the issue of entitlement to an evaluation in excess 
of 30 percent for hemorrhoids to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

In June 2008, the appellant's representative filed a motion 
for reconsideration of the Board's May 2008 decision denying 
an increased rating for PTSD and dismissing the appeal with 
respect to the issue of entitlement to an initial rating in 
excess of 10 percent for scarring, status post laceration of 
the right hand.  

In September 2009, a Board Deputy Vice Chairman granted the 
motion in part, ordering reconsideration of the Board's May 
2008 decision to dismiss the appellant's appeal with respect 
to the issue of entitlement to an initial rating in excess of 
10 percent for scarring, status post laceration of the right 
hand.  This matter has been assigned to an expanded panel of 
the Board as provided by 38 U.S.C.A. § 7103(b).  The Deputy 
Vice Chairman denied the appellant's motion for 
reconsideration regarding this issue of entitlement to an 
increased rating for PTSD.  This issue is not before the 
Board.   

The Board notes that pursuant to its May 2008 remand 
instructions, in April 2009, the RO issued a Statement of the 
Case addressing the issue of entitlement to an increased 
rating for hemorrhoids.  In May 2009, the appellant responded 
that he did not wish to pursue an appeal with respect to that 
issue.  Thus, the sole issue currently before the Board is as 
set forth on the cover page of this decision.  


FINDING OF FACT

The appellant's scarring, status post laceration of the right 
hand, includes two superficial, barely discernable, linear 
scars over the distal interphalangeal (DIP) joints of the 
right index and middle fingers, measuring approximately two 
centimeters in length.  Objective findings include tenderness 
to palpation in the right middle finger scar.  Neither scar 
is unstable, elevated, depressed, or exhibits any 
inflammation, edema, keloid formation, discoloration, gross 
distortion, induration, or results in more than minimal 
restriction of movement.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for scarring, status post laceration of the right hand, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 
5229, 7804, 7805 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

With respect to VA's notice obligations, because the matter 
at issue in this case concerns an appeal from an initial 
rating decision, VCAA notice obligations were fully satisfied 
once service connection was granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a 
decision awarding service connection and assigning a 
disability rating and an effective date has been made, the 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated).  The record in this case does not show, nor 
does the appellant contend, that any notification 
deficiencies have resulted in prejudice.  See Goodwin v. 
Peake, 22 Vet. App. 128 (holding that the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements such as the 
disability rating and effective date).  

The Board further observes that the notification requirements 
of 38 U.S.C.A. § 5104 and 7105 have been met.  The appellant 
was duly provided notice of the March 2004 rating decision on 
appeal, as well as an explanation of the procedure for 
obtaining appellate review of the decision.  Following 
receipt of his notice of disagreement, the appellant was 
appropriately notified of the pertinent rating criteria.  See 
e.g. October 2005 Statement of the Case.  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant has not argued otherwise.  The appellant's service 
treatment records are on file, as are all available post-
service clinical records specifically identified by the 
appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2009).  

The appellant has also been afforded two VA medical 
examinations in connection with his claim.  38 C.F.R. § 
3.159(c) (4) (2009).  The Board finds that these medical 
examinations, conducted in December 2003 and July 2006, are 
adequate for rating purposes.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to 
provide an examination or obtain a medical opinion, it must 
ensure that the examination or opinion is adequate).

In that regard, the examinations were performed by provided 
by qualified medical professionals-a VA physician and a VA 
physicians' assistant, respectively.  The examiners reviewed 
the appellant's claims folder in connection with the 
examinations.  The examination reports contain the necessary 
physical findings upon which to decide the issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA 
medical examination reports must provide sufficient reference 
to the pertinent schedular criteria).  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (discussing factors for 
determining probative value of medical opinions).  

The Board also notes that there is no indication, nor has the 
appellant contended, that his service-connected disability 
has worsened or materially changed since these examinations 
were conducted.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992) (holding that when a claimant alleges that a 
disability is worse than when originally rated, and the 
available evidence is insufficient to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
has been met.  38 C.F.R. § 3.159(c)(4) (2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.  Neither the appellant nor his representative has 
argued otherwise.  

Background

In pertinent part, the appellant's service treatment records 
show that in December 1969, he sustained various injuries in 
a December 1969 helicopter crash, including a compression 
fracture of the L1 vertebra, as well as bruises to the left 
elbow, right buttock, and lower abdominal area.  

In September 2003, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for numerous disabilities, including a scar on his 
right hand, which reportedly resulted from a laceration he 
sustained when his helicopter was shot down in December 1969.  
He indicated that since that time, his scar had caused pain 
and limited mobility in his hand.  

In connection with his claims, the appellant submitted post-
service clinical records, dated from April 1993 to February 
2002.  These records are entirely negative for complaints or 
abnormalities pertaining to the right hand.  During a 
physical examination in July 1997, the examiner indicated 
that the appellant's extremities exhibited no abnormalities.  

In connection with his claim, the appellant was afforded a VA 
medical examination in December 2003.  On examination, the 
appellant reported that in December 1969, he had been 
involved in a helicopter crash in which he sustained 
lacerations of the right hand, index and middle fingers.  The 
appellant indicated that his current symptomatology included 
pain in his affected fingers during weather changes and with 
certain gripping motions.  He also indicated that he noticed 
some stiffness relative to the scars crossing the DIP joints 
of his index and middle fingers.  Physical examination 
revealed two centimeter linear, thin scars of normal 
coloration on the radial aspects of the index and middle 
fingers, which cross the DIP joints.  

The examiner described the scars as flat and barely 
discernable to the eye.  The scars caused minimal restriction 
of volar flexion of the DIP joints.  On the dorsal surface of 
the of the ring finger's metacarpophalangeal joint, there was 
a stellate shaped scar of 1/2 centimeter in length.  There was 
no adhesion or any restriction to movement of the skin or 
knuckle.  The examiner indicated that none of the appellant's 
scars were unstable, elevated, depressed, or exhibited any 
inflammation, edema or keloid formation.  The scars were 
superficial, with normal coloration.  There was no gross 
distortion, induration, or inflexibility of the skin.  The 
diagnoses included superficial wound scars, right hand.  

In a March 2004 rating decision, the RO granted service 
connection for scarring, status post laceration of the right 
hand, and granted a zero percent rating, effective September 
24, 2003.  

In July 2004, the appellant submitted a notice of 
disagreement with the RO's determination, noting that his 
right hand scars were painful and restricted the movement of 
his fingers, particularly when writing or typing.  He argued 
that in light of these symptoms, a 10 percent rating should 
be assigned.  In his October 2005 substantive appeal, the 
appellant argued that he should be assigned separate 10 
percent disability ratings under Diagnostic Code 7804 for 
painful scars on his index and middle fingers.  

In connection with his appeal, the RO received additional 
post-service clinical records, dated to August 2006.  These 
records are entirely negative for complaints or abnormalities 
pertaining to the right hand.

The appellant was again afforded a VA medical examination in 
July 2006, at which he reported sustaining lacerations to his 
right middle and index fingers during service.  He indicated 
that his current complaints included residual tenderness to 
the scar of the right middle finger.  

On physical examination, the examiner noted well healed scars 
of the right middle and index fingers.  The right middle 
finger scar was approximately 2 centimeters long and the 
right index finger scar was approximately 11/2 centimeters 
long.  The right middle finger scar was tender to palpation.  
The right index finger scar was not tender.  There was no 
adherence to underlying tissue and the texture of the skin 
was normal.  The scars were stable with no elevation or 
depression.  There was no inflammation, edema or keloid 
formation and the color was normal.  There was no induration 
and the examiner indicated that there was no limitation of 
motion or function caused by any scar.  The diagnoses were 
scars, right middle finger with residuals, and scar, right 
index finger, healed without sequelae.  

In a September 2006 rating decision, the RO increased the 
initial rating for the appellant's service-connected 
scarring, right hand, to 10 percent, effective September 25, 
2003, the effective date of the award of service connection.  



Applicable Law

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as 
far as can practicably be determined, the average impairment 
of earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

There are separate rating codes which identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. § 
4.3 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of a veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a claimant appeals the initial rating assigned for a 
disability, as in the instant case, evidence contemporaneous 
with the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  Staged ratings are also 
appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993). 

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2009).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2009).  The Court has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

As a preliminary matter, the Board notes that on September 
23, 2008, VA amended the criteria for evaluating disabilities 
due to scars to "more clearly reflect [VA's] policies 
concerning the evaluation of scars."  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the appellant has not 
requested such consideration.  Thus, the prior version of the 
rating criteria will be applied.  

Under those criteria, scars are rated under 38 C.F.R. § 
4.118, Diagnostic Codes 7800 through 7805 (effective August 
30, 2002, to October 23, 2008).  The appellant is entitled to 
be rated under the Diagnostic Code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Diagnostic Code 7800 pertains to scars of the head, face, or 
neck and is therefore not applicable in this case.  

Under Diagnostic Code 7801, scars (other than those of the 
head, face, or neck), that are deep or that cause limited 
motion are rated as follows:  If the area or areas exceed 6 
square inches (39 sq. cm.), a 10 percent rating is assigned.  
If the area or areas exceed 12 inches (77 sq. cm.), a 20 
percent rating is assigned.  

Note (1) following this code provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.  Note (2) provides that a deep 
scar is one associated with underlying soft tissue damage.  

In this case, the medical evidence of record establishes that 
the appellant's scarring is not deep.  Rather, examinations 
conducted in December 2003 and July 2006 both revealed that 
the appellant's scarring was superficial, with no underlying 
soft tissue damage.  In any event, the evidence shows that 
the appellant's right hand linear scars, measuring 
approximately two centimeters, do not exceed 6 square inches.  
Thus, application of this provision does not result in a 
compensable rating, much less a rating in excess of 10 
percent.  Moreover, the appellant's right middle and index 
finger scars are not on "widely separated areas" such as 
separate extremities as contemplated in the regulation.  
Thus, separate ratings are not warranted.  

Under Diagnostic Code 7802, scars (other than those of the 
head, face, or neck), that are superficial and that do not 
cause limited motion are assigned a maximum 10 percent rating 
if the scar covers an area of 144 square inches (929 sq. cm.) 
or more.  

Note (1) to this code provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

Again, the appellant's superficial right hand scars are not 
on "widely separated areas" as contemplated in the 
regulation.  Thus, separate ratings are not warranted.  In 
any event, the linear scars, measuring approximately two 
centimeters, do not meet the area requirements for a 
compensable rating under this code.  

Diagnostic Code 7803 provides a maximum 10 percent rating for 
a superficial scar which is unstable.  Note (1) to this code 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  In 
this case, repeated VA medical examinations have shown that 
the appellant's scars are stable.  He has not contended 
otherwise.  Thus, this provision is not for application.  

Under Diagnostic Code 7804, a maximum 10 percent rating is 
warranted for superficial scars which are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
appellant has been awarded an initial 10 percent rating for 
his scarring, status post laceration of the right hand, 
pursuant to this code.  

The Board notes that no higher rating is available under this 
code.  The Board has considered the appellant's contentions 
to the effect that he is entitled to separate compensable 
ratings for the scars on his middle and index fingers, but 
concludes that separate compensable ratings are not 
appropriate.  First, the Board notes that the record on 
appeal shows that only the scar on the appellant's right 
middle finger is "painful on examination" as required in 
the diagnostic code.  During the December 2003 examination, 
although the appellant reported a history of pain in his 
fingers during weather changes, neither finger scar was found 
to be painful on examination.  During the July 2006 VA 
medical examination, the right middle finger scar was tender 
to palpation, but the examiner indicated that the right index 
finger scar was not tender.  In any event, the Board finds 
that given the reported symptoms and functioning of the index 
and middle fingers, assigning separate 10 percent ratings for 
painful scars on each finger would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

Under Diagnostic Code 7805, scars are rated on limitation of 
function of the affected part.  In that regard, limitation of 
motion of the index or long finger is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5229 (2009).  Under those 
criteria, a noncompensable disability rating is assigned for 
limitation of motion of the index or long finger with a gap 
of less than one inch between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible.  A 10 percent rating requires limitation of 
motion of the index or long finger with a gap of one inch 
(2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm of the hand, with the 
finger flexed to the extent possible or with extension of the 
index or long finger limited by more than 30 degrees.  

In this case, the Board finds that the criteria for an 
initial rating in excess of 10 percent have not been met.  
Although the appellant has reported experiencing stiffness in 
his fingers, the objective evidence of record shows that his 
service-connected disability is not manifested by compensable 
limitation of motion.  During the VA medical examination in 
December 2003, the examiner noted only minimal restriction of 
volar flexion of the DIP joints of the index and middle 
fingers.  No other limitation of motion was identified.  
During the July 2006 VA medical examination, the examiner 
determined that there was no limitation of motion or other 
limitation of function caused by the scars.  Thus, even with 
consideration of the appellant's subjective reports of 
functional loss, the restriction in his finger movement would 
not more nearly approximate the criteria for a compensable 
rating under Diagnostic Code 7805.  

In reaching this decision, the Board has also considered 
whether an extraschedular rating is warranted.  Bagwell v. 
Brown, 9 Vet. App. 157 (1996) (the question of extraschedular 
rating is a component of the veteran's claim for an increased 
rating).  After reviewing the record, however, the Board 
finds that there is no basis for further action on this 
question as there is no indication of an exceptional 
disability picture such that the schedular evaluation for the 
service-connected right hand scarring is inadequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, there 
is no objective evidence of record demonstrating that the 
appellant's service-connected disability markedly interferes 
with his employment, beyond that contemplated by the rating 
schedule.  Likewise, there is no evidence of record showing 
that he has been frequently hospitalized due to this 
disability.  Indeed, it does not appear that he has been 
hospitalized for this disability at all since his separation 
from service.  Consequently, the Board finds that no further 
action on this matter is warranted.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an initial rating in excess of 10 percent 
for scarring, status post laceration of the right hand.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).
ORDER

Entitlement to an initial rating in excess of 10 percent for 
scarring, status post laceration of the right hand, is 
denied.  


			
	H. N. Schwartz	John J. Crowley
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


